Citation Nr: 1227865	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  04-02 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for heart disease, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities.

4. Entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2002 and March 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in November 2006, when it was remanded for further development.  It came before the Board again in July 2009, when it was remanded to ensure compliance with the November 2006 remand directives.  The case again came before the Board in June 2011, when it was remanded to ensure compliance with the July 2009 remand directives.  As there has now been substantial compliance with all of the remand directives, no further action is required and the case will be adjudicated on the merits.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Heart disease was not incurred in or aggravated by service, nor has it been shown to have been caused or aggravated by any service-connected disability, to include posttraumatic stress disorder.
 
2. Degenerative disc disease of the lumbar spine was not incurred in or aggravated by service, nor has it been shown to have been caused or aggravated by any service-connected disability, to include the right knee disability.

3. A left knee disability was not incurred in or aggravated by service, nor has it been shown to have been caused or aggravated by any service-connected disability, to include the right knee disability.

4. A left hip disability was not incurred in or aggravated by service, nor has it been shown to have been caused or aggravated by any service-connected disability, to include the right knee disability.


CONCLUSIONS OF LAW

1. The criteria for service connection of heart disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2. The criteria for service connection of degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

3. The criteria for service connection of a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

4. The criteria for service connection of a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by letters, dated in September 2003, March 2006, May 2006, and December 2006.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was also notified of the evidence needed to substantiate a claim of secondary service connection, namely, evidence of a causal link between any service-connected disability and the claimed disabilities.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in February 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service VA and private treatment records.  The Veteran indicated he had received treatment at the VA medical facility in Corpus Christi, Texas, and the RO made every effort to obtain these treatment records.  After receiving a negative response from the Corpus Christi facility and determining that any further efforts to obtain the records would be futile, the Veteran was duly notified in accordance with the requirements of 38 C.F.R. § 3.159(e).  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in connection with his claims of service connection and secondary service connection.  The VA examination reports, dated in October 2002, January 2004, March 2010, October 2010, August 2011, and January 2012 contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudicative purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).   

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

Heart Disease

The Veteran's service treatment records do not show that he was ever treated for or diagnosed with any cardiac conditions, to include high blood pressure, while in service.  A post-service VA examination in 1969 showed that his heart and blood pressure were normal.

In January 2002, the Veteran filed a claim of service connection for a heart condition and indicated that his doctor had told him it was likely the result of the stress and anxiety experienced due to his PTSD.  He had a heart attack in 2001, after which he had undergone a cardiac catheterization and angioplasty and was continuing to receive treatment.  The record shows that the Veteran has been treated through VA continuously since 2001 for his heart disability, which is diagnosed as coronary artery disease, with a history of hypertension since approximately 1986.

Given the lack of evidence of any heart disability in service or within the first year post-service, there is no basis for direct service connection of heart disease under the provisions of 38 C.F.R. § 3.303.  In addition, VA examiners in both March 2010 and January 2012 have offered opinions that the Veteran's current heart disability, to include hypertension, was not incurred in or aggravated by his military service, in light of the more than 30 years between service separation and the first onset of heart disability symptoms.

The Veteran has asserted that his heart disease was caused or aggravated by his PTSD symptoms, including anxiety attacks which induced elevated blood pressure.  At a hearing held before a Decision Review Officer in April 2004, the Veteran cited to articles he had found on the internet which mentioned a connection between PTSD and other health problems, including coronary problems and hypertension. 

With regard to any medical evidence linking the Veteran's current heart disability to his PTSD or any symptoms or treatment for PTSD, the Veteran has been afforded two VA examinations, in March 2010 and January 2012.  The March 2010 VA examiner stated that it would be speculative to determine whether the treatment for the Veteran's PTSD had aggravated his non-service-connected heart disease because there is no way to measure the effects of PTSD.  The January 2012 VA examiner stated that the Veteran's current heart disability was less likely than not aggravated by his PTSD and noted that the medical literature showed no physiological causal relationship between the Veteran's PTSD and his current heart disability.

The Board notes the Veteran's contentions that he experienced elevated blood pressure during panic attacks associated with his PTSD, as well as his assertion that his primary care physician had told him his heart problems likely resulted from the stress and anxiety associated with PTSD.  While the Board accepts these statements as accurate, they are nonetheless outweighed by the medical evidence which refutes any connection between PTSD and the current heart disability.  Specifically, the opinion of the examiner in January 2012 included a review of the most current medical literature before determining that there is no physiological relationship between PTSD and the Veteran's current heart disability.  With this additional support for the VA examiner's opinion, as compared with the Veteran's lay opinion and the statements of his physician with no underlying rationale, the Board assigns greater probative value to the conclusions of the January 2012 VA examination.

Finally, both the March 2010 and January 2012 VA examiners considered the question of whether the Veteran's heart disability was caused or aggravated by his service-connected right knee disability.  Both examiners stated that there was no known anatomical or physiological relationship between the two conditions and therefore stated that it was less likely than not that the heart disability was secondary to the right knee disability.

In light of the above, the preponderance of the evidence is against a finding that the Veteran's current heart disability is due to his military service or to any service-connected disability.  As such, the benefit-of-the-doubt standard of proof does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).

Orthopedic Claims

The Veteran's service treatment records show he was treated for a complaint of tenderness in the paraspinous muscles for two days in September 1967.  He was later treated for complaints of pain in the left knee in January 1968.  X-rays taken at the time were read as normal, despite complaints of increased knee pain after being immobile for a period of time.  A VA examination conducted after service separation in 1969 included no discussion of complaints or abnormalities in the low back, left knee, or left hip.  

In April 2002, the Veteran was treated at a VA medical facility for continued pain since a motor vehicle accident some four to six weeks earlier.  He specifically reported pain in the low back and both hips, and possible sprain/strain was diagnosed.  X-rays of the low back showed mild degenerative joint disease, but X-rays of the hips were read as normal.

In August 2002, the Veteran filed a claim seeks service connection for disabilities of the low back, left knee, and left hip which he felt were secondary to his service-connected right knee disability.  He specifically asserted that these conditions were the result of his favoring or putting more weight on his left side to compensate for his right knee disability and stated that his medical treatment providers at the VA medical facility agreed with that assessment.  

Based on the Veteran's service treatment records, there is no evidence to suggest that the current low back, left knee, and left hip disabilities were incurred in or aggravated by service.  Although the Veteran was treated on one occasion for muscle pain in the back and on two occasions for complaints of left knee pain, there is no evidence of any diagnosis or pathology in service.  In addition, the VA examination conducted in 1969, a year after service separation, showed no evidence of complaints or abnormalities with respect to the back, left knee, or left hip.  As such, service connection under 38 C.F.R. § 3.303 is not warranted.

The Veteran has asserted that his low back, left knee, and left hip disabilities were caused or aggravated by his right knee disability, specifically because of a shift in his weight-bearing as a result of favoring his right knee and because of repeated falls due to the buckling of the right knee.  He testified in April 2004 that he fell as often as six or seven times a year over the previous 35 years, incurring damage to his other joints, and discounted any suggestion that his problems might be attributable to aging.

With respect to the assertions of secondary service connection, the Veteran has been afforded VA examinations in October 2002, January 2004, and August 2011.  The examiner in October 2002 offered the opinion that there was no evidence to suggest a causal relationship between the Veteran's service-connected right knee disability and his back, left knee, or left hip conditions, especially considering that there was no evidence of a chronic gait or stance change which would be elemental in the development of contralateral lower extremity or disc pathology.  The examiner in January 2004 diagnosed osteoarthritis of the left knee which was not felt to be causally related to his right knee disability.  And the August 2011 VA examiner noted that there was bilateral osteoarthritis and chondromalacia patella present in the Veteran's knees on MRI, which indicated that these findings were related to normal aging, with additional pathology shown in the right knee as a residual of the prior injury.  The examiner offered the opinion that the degenerative disc disease of the lumbar spine, early degenerative arthritis of both hips, and osteoarthritis of the left knee were not caused or aggravated by the Veteran's service-connected right knee disability, not caused or aggravated by his service-connected PTSD, and not caused or aggravated by any medications taken for his service-connected disabilities.  The examiner based this opinion on an extensive review of the medical literature which did not show that problems in one joint could be related to problems in another joint absent a generalized inflammatory condition such as gout, and the fact that there was no evidence of traumatic changes in the hips, spine, or left knee which would be consistent with a fall.  Rather, the X-rays findings and physical examination were compatible with the Veteran's age.  In addition, the examiner explained that there is no medical evidence that psychological problems or any of the medications prescribed for the Veteran could cause joint or spinal arthritis.

In contrast, the Veteran has offered his own lay statement that he feels his right knee disability has caused or aggravated his low back, left knee, and left hip problems, and his assertion that one of his doctors had told him these problems could be due to his right knee disability.  While the Board accepts as true the Veteran's statements regarding repeated falls due to buckling of his right knee and his report that his physician attributed his other orthopedic problems to his right knee disability, this evidence is outweighed by the considered medical opinions of the VA examiners.  Both the October 2002 and the August 2011 VA examiner provided the underlying rationale for their opinions, including the lack of evidence of traumatic injuries or any change in gait or posture resulting from the right knee disability.  As these opinions have a clear basis in fact and relevant medical principles, they are entitled to more evidentiary value than the reported statements of the Veteran's physician and his own lay opinion.

In light of the above, the preponderance of the evidence is against a finding that the Veteran's current degenerative disc disease of the lumbar spine, left knee disability, and/or left hip disability is due to his military service or to any service-connected disability.  As such, the benefit-of-the-doubt standard of proof does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for heart disease, to include as secondary to posttraumatic stress disorder or a right knee disability, is denied.

Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to a right knee disability, is denied.

Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability, is denied.

Entitlement to service connection for a left hip disability, to include as secondary to a right knee disability, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


